Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4573865 to Hsia.
	(a) Regarding claim 1: 
(i) Hsia discloses a component for a turbine engine (gas turbine engine 10, see abstract) with a heated airflow (“hot gases”, Col 2 Lns 52-55) and a cooling airflow (“cooling air flowing”, Col 3 Lns 12-15), the component comprising: 
a wall (outer band 30 and/or shroud 34, which may further comprise a thermal coating 72) separating the heated airflow from the cooling airflow (Figs 1-5) and having a heated surface (surface of wall exposed to gas flowpath 24, Figs 2-5) 
a first baffle having a first wall (any one of baffles 56/58/84/86/88 and respective ribs 48/46/80/82, Figs 3-5) connected to the cooled surface (Figs 3-5) and defining a first chamber (a respective one of cavities 60/62/90/92/94, Figs 3-5), with a first set of cooling holes (respective cooling holes 64/66/96/98/100, Figs 3-5) extending through the first wall to fluidly couple the cooling airflow to the first chamber (Figs 3-5); and 
a second baffle having a second wall (any other one of baffles 56/58/84/86/88 and respective ribs 48/46/80/82, Figs 3-5) connected to the first wall (connected via flange 50, Figs 3-5) and defining a second chamber (a respective other one of cavities 60/62/90/92/94, Figs 3-5), with a second set of cooling holes (respective cooling holes 64/66/96/98/100, Figs 3-5) extending through the second wall to fluidly couple the cooling airflow to the second chamber (Figs 3-5).
	(b) Regarding claim 2: 
(i) Hsia discloses the component of claim 1. 
(ii) Hsia further discloses wherein the first chamber and the second chamber are fluidly coupled (see cooling airflow arrows, Figs 3-5).
	(c) Regarding claim 3: 
(i) Hsia discloses the component of claim 1. 
(ii) Hsia further discloses wherein a portion of the first wall is parallel to the cooled surface (portion of first wall with cooling holes, Figs 3-5).
	

claim 4: 
(i) Hsia discloses the component of claim 1. 
(ii) Hsia further discloses a third baffle having a third wall (any other one of baffles 56/58/84/86/88 and respective ribs 48/46/80/82, Figs 3-5, excluding those defining the first and second walls) coupled to one of the cooled surface (Figs 3-5), the first baffle (through flange 50, Figs 3-5), or the second baffle (through flange 50, Figs 3-5) and defining a third chamber (respective other one of cavities 60/62/90/92/94, Figs 3-5), with a third set of cooling holes (respective cooling holes 64/66/96/98/100, Figs 3-5) extending through the third wall to fluidly couple the cooling airflow to the third chamber (Figs 3-5).
	(e) Regarding claim 5: 
(i) Hsia discloses the component of claim 4. 
(ii) Hsia further discloses wherein the third baffle is spaced from the first baffle (Figs 3-5), and the second baffle is coupled to the first baffle and the third baffle (all are coupled to each other through flange 50, Figs 3-5).
	(f) Regarding claim 6: 
(i) Hsia discloses the component of claim 4. 
(ii) Hsia further discloses wherein the first, second, and third baffles comprise impingement baffles (“impingement holes”, see rejection of claims 1 & 4 above), and wherein the first, second, and third sets of cooling holes comprise impingement holes (“impingement holes”, see rejection of claims 1 & 4 above).
	


claim 7: 
(i) Hsia discloses the component of claim 4.
(ii) Hsia further discloses wherein at least two of the first baffle, the second baffle, or the third baffle are in a piggy-back arrangement (Figs 3-5).
	(h) Regarding claim 8: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia further discloses wherein at least a portion of the first wall defines a first plane (plane formed by baffle or rib defining first wall, Figs 3-5), and at least a portion of the second wall defines a second plane (plane formed by baffle or rib defining second wall, Figs 3-5) distinct from the first plane (all baffles and ribs are spaced apart from each other, Figs 3-5).
	(i) Regarding claim 9: 
(i) Hsia discloses the component of claim 8.
(ii) Hsia further discloses wherein the second plane is parallel to the first plane (when first and second planes are both similarly defined as one of a baffle or rib, Figs 3-5).
	(j) Regarding claim 10: 
(i) Hsia discloses the component of claim 8.
(ii) Hsia further discloses wherein the first plane defines a first angle with the cooled surface (the first plane being formed by a baffle or rib with baffles defining an angle of 0 degrees with the cooled surface and ribs defining an angle of 90 degrees with the cooled surface; Figs 3-5).
	


claim 11: 
(i) Hsia discloses the component of claim 10.
(ii) Hsia further discloses wherein the second plane defines a second angle with the cooled surface (the second plane being formed by a baffle or rib with baffles defining an angle of 0 degrees with the cooled surface and ribs defining an angle of 90 degrees with the cooled surface; Figs 3-5).
	(l) Regarding claim 14: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia further discloses wherein a first distance is defined between a first cooling hole and the cooled surface (distance between any cooling hole of cooling holes 64/66/96/98/100 and the cooled surface, Figs 3-5), and a second distance is defined between a second cooling hole and the cooled surface (distance between any other cooling hole of cooling holes 64/66/96/98/100, Figs 3-5).
	(m) Regarding claim 15: 
(i) Hsia discloses the component of claim 14.
(ii) Hsia further discloses wherein the first distance is the same as the second distance (any two cooling holes of cooling holes 64/66/96/98/100 formed through the same baffle, Figs 3-5).
	(n) Regarding claim 22: 
(i) Hxia discloses a turbine engine (gas turbine engine 10), comprising: 
a compressor section (compressor 12), combustion section (combustor 13), and turbine section (section containing turbine nozzle vanes 15 and turbine blades 16, Fig 1) in axial flow arrangement (Fig 1); and 
a cooled component (shroud assembly 36) located in one of the compressor section, combustion section, or turbine section (Figs 1/2), the cooled component comprising: 
a wall (outer band 30 and/or shroud 34, which may further comprise a thermal coating 72) separating a heated airflow from a cooling airflow (Figs 1-5) and having a heated surface (surface of wall exposed to gas flowpath 24, Figs 2-5) confronting the heated airflow (Figs 2-5) and a cooled surface (surface of wall facing away from gas flowpath 24, Figs 2-5) confronting the cooling airflow (Figs 2-5); 
a first baffle having a first wall (any one of baffles 56/58/84/86/88 and respective ribs 46/48/80/82, Figs 3-5) connected to the cooled surface (Figs 3-5) and defining a first chamber (a respective one of cavities 60/62/90/92/94, Figs 3-5), with a first set of cooling holes (respective cooling holes 64/66/96/98/100, Figs 3-5) extending through the first wall to fluidly couple the cooling airflow to the first chamber (Figs 3-5); and 
a second baffle having a second wall (respective other one of baffles 56/58/84/86/88 adjacent the first wall and respective rib 46/48/80/82, Figs 3-5) connected to the first wall (Figs 3-5) and defining a second chamber (a respective other one of cavities 60/62/90/92/94, Figs 3-5), with a second set of cooling holes (respective cooling holes 64/66/96/98/100, Figs 3-5) extending through the second wall to fluidly couple the cooling airflow to the second chamber (Figs 3-5).
	




Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4056332 to Meloni.
(a) Regarding claim 16: 
(i) Meloni discloses an airfoil assembly for a turbine engine (Col 1 Ln 9), comprising: 
an airfoil (turbine blade 1) having an outer wall (“[t]he wall of the turbine blade 1” provided with cooling-air outlet ports 4, Fig 1) separating a heated airflow from a cooling airflow (one of ordinary skill in the air would immediately understand that the turbine blade of a gas turbine engine would be exposed to hot combustion gases) and having a heated surface (“outer surface of the blade”, Col 1 Lns 41-42) confronting the heated airflow (Col 1 Lns 41-42) and a cooled surface (surface of outer wall facing inner cavity 2) confronting the cooling airflow (Fig 1), 
the outer wall extending in a chord-wise direction from a leading edge to a trailing edge (Fig 1) and in a radial direction from a root to a tip (“from the blade root to the blade tip”, Col 2); 
a first baffle having a first wall (any one of overlapping walls 5, Fig 2) connected to the cooled surface (Fig 2) and defining a first chamber (a respective one of “channel formed by the walls 5”, shown in Fig 2 as reference symbol “9”), 
with a first set of cooling holes (respective cooling-air passages 6, Fig 2) extending through the first wall to fluidly couple the cooling airflow to the first chamber (Fig 2); and 
a second baffle having a second wall (any other one of overlapping walls 5, Fig 2) connected to the first wall (Fig 2) and defining a second chamber (a respective one of “channel formed by the walls 5”, shown in Fig 2 as reference symbol “9”), with a second set of cooling holes (respective cooling-air passages 6, Fig 2) extending through the second wall to fluidly couple the cooling airflow to the second chamber (Fig 2).
claim 17: 
(i) Meloni discloses the airfoil assembly of claim 16.
(ii) Meloni further discloses wherein the airfoil assembly comprises one of a static vane or a rotating blade (Col 3 Lns 11-15).
	(c) Regarding claim 18: 
(i) Meloni discloses the airfoil assembly of claim 16.
(ii) Meloni further discloses a third baffle having a third wall (any other one of overlapping walls 5, Fig 2) coupled to one of the cooled surface, the first baffle, or the second baffle (Fig 2) and defining a third chamber (a respective one of “channel formed by the walls 5”, shown in Fig 2 as reference symbol “9”), with a third set of cooling holes (respective cooling-air passages 6, Fig 2) extending through the third wall to fluidly couple the cooling airflow to the third chamber (Fig 2).
	(d) Regarding claim 19: 
(i) Meloni discloses the airfoil assembly of claim 18.
(ii) Meloni further discloses wherein at least two of the first baffle, the second baffle, and the third baffle are in a piggy-back arrangement (Fig 2).
	(e) Regarding claim 20: 
(i) Meloni discloses the airfoil assembly of claim 18.
(ii) Meloni further discloses wherein at least one of the first wall, the second wall, or the third wall defines an acute angle with the cooled surface (Fig 2).
	(f) Regarding claim 21: 
(i) Meloni discloses the airfoil assembly of claim 16.
(ii) Meloni further discloses wherein the first wall defines a first plane (flat portion of respective walls 5 of the first wall, Fig 2), and the second wall defines a second plane .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4573865 to Hsia in view of US 4695247 to Enzaki. 
	(a) Regarding claim 12: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia does not disclose at least one pin extending between the cooled surface and one of the first baffle or the second baffle. 
(iii) Enzaki is also in the field of gas turbines (see title) and teaches: 
a cooled surface (surface of inner plate 15 facing outer plate 16, Fig 2), 
a baffle (outer plate 16, Figs 2/3), and 

(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component as disclosed by Hsia with the pins as taught by Enzaki for the purpose of connecting (Col 2 Lns 33-38) the baffles and cooled surface as disclosed by Hsia and increasing the cooling through pin fin cooling (Col 3 Lns 49-50). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4573865 to Hsia in view of US 5586866 to Wettstein.
	(a) Regarding claim 13: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia does not disclose wherein a cooling hole in one of the first or second sets of cooling holes comprises a protuberance extending toward the cooled surface. 
(iii) Wettstein is also in the field of baffle cooling (see abstract) and teaches: 
a baffle (carrier 13, Fig 1) comprising a plurality of cooling holes (inlet 12, Fig 1), 
wherein the cooling holes comprise protuberances (baffle tubes 11, Fig 1) extending toward a cooled surface (wall part 10, Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling holes as disclosed by Hsia with the above aforementioned protuberances as taught by Wettstein for the purpose of preventing flow-off of the cooling medium (Col 1 Lns 46-54), using the smallest amount of cooling medium with low pressure drop (Col 2 Lns 3-6), and allowing free design of the ratio of the jet spacing to jet dimeter (Col 2 Lns 30-34).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745